                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RICHARD K. COOK,

                   Petitioner,                               8:18CV332

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
BRAD HANSEN, Warden - TSCI;
SCOTT FRAKES, Director - Nebraska;
and DEPARTMENT OF
CORRECTIONAL SERVICES,

                   Respondents.

       This matter is before the court on Petitioner’s Motion to Appoint Counsel
(filing no. 5) and Motion for Stay and Abeyance (filing no. 8).

                     I. MOTION TO APPOINT COUNSEL

       Petitioner asks the court to appoint counsel “due to the complex nature of the
instant case.” (Filing No. 5.) “[T]here is neither a constitutional nor statutory right
to counsel in habeas proceedings; instead, [appointment] is committed to the
discretion of the trial court.” McCall v. Benson, 114 F.3d 754, 756 (8th Cir. 1997).
As a general rule, counsel will not be appointed unless the case is unusually
complex or the petitioner’s ability to investigate and articulate the claims is
unusually impaired or an evidentiary hearing is required. See, e.g., Morris v.
Dormire, 217 F.3d 556, 558-59 (8th Cir. 2000), cert. denied, 531 U.S. 984 (2000);
Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir. 1994). See also Rule 8(c) of the
Rules Governing Section 2254 Cases in the United States District Courts
(requiring appointment of counsel if an evidentiary hearing is warranted). The
court has carefully reviewed the record and finds there is no need for the
appointment of counsel at this time.
                  II. MOTION FOR STAY AND ABEYANCE

        Petitioner requests that the court enter a stay and abeyance of these habeas
proceedings so that he may return to state court to file a successive postconviction
action to ensure exhaustion of “any potentially unexhausted claims.” (Filing No. 8
at CM/ECF p. 2.) A stay and abeyance of a federal habeas corpus petition is only
appropriate in “limited circumstances.” Rhines v. Weber, 544 U.S. 269, 277
(2005). A court may order a stay and abeyance only when there is good cause for
the petitioner’s failure to exhaust his claims in state court, the claims are not
“plainly meritless,” and the petitioner has not “engaged in intentionally dilatory
litigation tactics.” Id. at 277–278.

       Here, Petitioner argues that there are “potentially unexhausted claims” due
to his state court-appointed postconviction counsel’s failure to properly assign and
argue 27 out of 28 issues on the interlocutory postconviction appeal and 5 out of 7
issues on the final postconviction appeal. However, under Nebraska law, it is
highly unlikely that Petitioner may now return to state court in order to present
these claims. See State v. Ortiz, 670 N.W.2d 788, 792 (Neb. 2003) (“An appellate
court will not entertain a successive motion for postconviction relief unless the
motion affirmatively shows on its face that the basis relied upon for relief was not
available at the time the movant filed the prior motion. The need for finality in the
criminal process requires that a defendant bring all claims for relief at the first
opportunity. Additionally, the Nebraska Postconviction Act states in part: ‘The
court need not entertain a second motion or successive motions for similar relief on
behalf of the same prisoner.’”) (internal citations omitted). Therefore, his claims
are likely procedurally defaulted, not merely unexhausted.

       In any event, Petitioner only alleges that his claims are “potentially
unexhausted.” The court will not grant a stay of this matter based solely on
Petitioner’s statement that he hopes to file a subsequent postconviction action in
order to exhaust claims that may or may not be exhausted already, particularly

                                         2
where it appears from his allegations that a return to state court would be futile.
Therefore, Petitioner’s motion for a stay will be denied without prejudice to
reassertion.

      IT IS THEREFORE ORDERED that Petitioner’s Motion to Appoint
Counsel (filing no. 5) and Motion for Stay and Abeyance (filing no. 8) are denied
without prejudice to reassertion.

      Dated this 28th day of January, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                        3
